LAW L§BF§A~Y*`»`»§`Y'

 

No. 30678
IN THE sUPREME coURT or THE sTATE oF HAwA1T
. . 33
LoR1 TowNsEND, Pet1t1oner, §§
¢"?;‘
VS. , ,
AB’ ..“i":
THE HoNoRABLE EDwARD H. KUBo, JUDGE or THE cl °" rr
coURT oF THE FIRsT c1RcUIT, sTATE or HAwAi‘ImW §§ F¥
sTATE or HAwAl‘:, Respondents. 55 YW
982 P.2d 334, 338-39 (l999) (A

Gaddis,
writ of mandamus is an extraordinary remedy that will not issue

unless the petitioner demonstrates a clear and indisputable right

to relief and a lack of alternative means to redress adequately
Such writs are

the alleged wrong or obtain the requested action.

not intended to supersede the legal discretionary authority of
the lower courts, nor are they intended to serve as legal
remedies in lieu of normal appellate procedures. Where a court
has discretion to act, mandamus will not lie to interfere with or
control the exercise of that discretion, even when the judge has
acted erroneously, unless the judge has exceeded his or her
jurisdiction, has committed a flagrant and manifest abuse of
discretion, or has refused to act on a subject properly before
the court under circumstances in which it has a legal duty to
act.). Therefore,

lT IS HEREBY ORDERED that the petition for a writ of
mandamus is denied.

IT lS FURTHER ORDERED that the stay of the proceedings
in FC-CR No. 10-l-1595 is lifted.

DATED: Honolulu, HawaiUq August 25, 20l0.
bmuAm4Q“r¢mKQ44@d5

/v-vc-~§

@-» s. D~»aeg/Q\»